id office uilc cca_2012032717260912 ------------ number release date from ---------------------- sent tuesday date pm to ----------------- cc ----------------------------------------- subject fw ------ - hague convention apostille ------- the convention applies only to public documents and the sole function of the apostille is to certify the authenticity of the signature in this case the notary's on the document so while the apostille is a valid form of authentication the only thing being authenticated in this case is the notary - not the document to be eligible for an apostille a document must first be issued or certified by an officer recognized by the authority that will issue the apostille to exemplify the signature document problem in the hague conference decided to amend the wording on the apostille to make it clear that no one was checking whether the document being attested was genuine or a fake new wording to be used includes the following language this apostille only certifies the signature the capacity of the signer and the seal or stamp it bears it does not certify the content of the document for which it was issued so in the present case if the notary is certifying the authenticity of the document which i doubt and that notary is recognized by an apostille issuing authority then the apostille would be a viable alternative to the certified copies originals route referred to in the email below to use the apostille the document s must first be notarized by an israeli notary here is the problem - unless the notary is certifying the document not the signature then it cannot be used those wishing to use a local notary for this service must contact them individually to see if they perform notaries the notarized document must then be authenticated by the magistrate's court documents affixed with the apostille and the clerk's verification of the notary's signature using the above method are just as acceptable in the us as those notarized certified by the us embassy even a us notarized document only attests to the signature - not the authenticity hope this helps - -----------------------
